DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 06/28/2021 after the non-final rejection of 03/31/2021. Claims 21, 23-24, 27-28, 30-31, 36, 38 are amended, while claims 22, 25-26, 32-35 are canceled and new claims 41-46 are added in this latest response by the Applicants. Claims -20 were previously cancelled. As a result, claims 21, 23-24, 27-31, 36-46 remain pending in this application and are examined below.

Response to amendments and arguments

2.	The Applicants have acknowledged the allowable subject matter indicated in the last office action and have accordingly amended the independent claims to include the indicated allowable subject matter of dependent claims which were indicated as allowable in the last office action. The Applicant’s arguments are therefore persuasive in conjunction with these amendments to the independent claims submitted in this latest response and an updated search. The Applicants have also filed a terminal disclaimer with U.S. Patent # 10,600,406, which has since been approved. Thus, there are no outstanding double patenting issues in 

                        Allowable Subject Matter

3.	Claims 21, 23-24, 27-31, 36-46 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel and improved method for ranking the intent of a user command based on the context of said command. 

Most pertinent prior art:

Baldwin (U.S. Patent Application Publication # 2008/0091406 A1) in figure1, teaches a conversational language processor receiving input from an ASR. Figure 2 and para 26, teach the use of domain agents for interpreting the input from the ASR. Figure 2 and para 26, teach the use of domain agents for interpreting the input from the ASR. Figure 2, and para graphs 26-28, teach the use of free form search module which may understand an utterance made using typical, day-to-day language. Figure 3 and paragraphs 40-51, teach an exemplary cooperative conversational model which may build upon free form Figure 3 and para 52, teach that the Adaptive Response Builder 315 may build syntactically, grammatically, and contextually sensitive "intelligent responses" that can be used with one or more agents to generate a conversational experience for a user, while also guiding the user to reply in a manner favorable for recognition. The intelligent responses may include a verbal or audible reply played through an output device e.g., a speaker, and/or an action performed by a device, computer, or machine e.g., downloading a web page, showing a list executing an application, etc. An appropriate response may not require conversational adaptation, and default replies and/or randomly selected response sets for a given task may be used.

Carriere (U.S. Patent Application Publication # 2012/0166202 A1) in para 80 and figure 1-2, teaches the use of a "barge-in", where a user can interrupt with an answer before a list or prompt is finished, can signify a more advanced user and a string of barge-in selections to a single sub-tree repeatedly for a specific user may advantageously be detected by customer management subsystem 130 and lead to an opportunity for a short-cut--either a general one, or possibly a customer-specific one. Paragraphs 176-180, figures 1-2 and 35, teach the user transaction/selection of an item starting with the domain of interest, e.g. e-commerce, traffic information, weather information, movies, etc. which are media 

Saddler (U.S. Patent # 10043516 B2) discloses in col 1, lines 30-45, an automated assistant with a speaker and a microphone, providing, via the speaker of the electronic device, an audio output while providing the audio output via the speaker of the electronic device, receiving, via the microphone of the electronic device, a natural language speech input; deriving a representation of user intent based on the natural language speech input and the audio output; identifying a task based on the derived user intent and performing the identified task.

Cooper (U.S. Patent # 6757362 B1) in col 2, lines 35-45, teaches a personal virtual assistant the behavior of which can be changed by the user, comprising a voice user interface for inputting information into and receiving information from the virtual assistant by speech, a communications network, a virtual assistant application running on a remote computer, the remote computer being electronically coupled to the user interface via the communications network, wherein the behavior of the virtual assistant changes responsive to user input.



Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims, namely a computer-implemented method, comprising receiving first data representing a first instance of a first natural language input; determining first user history data corresponding to the first instance of the first natural language input; using the first data and the first user history data to determine first output data representing the first instance of the first natural language input; receiving second data representing a second instance of the first natural language input; determining second user history data corresponding to the second instance of the first natural language input, the second user history data being different from the first user history data and using the second data and the second user history data to determine second output data representing the second instance of the first natural language input, wherein the second output data is different from the first output data.

Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.


CONCLUSION

4.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Ennai (U.S. Patent Application Publication # 2008/0130528 A1), Odell (U.S. Patent # 7930183 B2), Harrison (U.S. Patent # 6418216 B1), Chandramouli (U.S. Patent Application Publication # 2018/0225568 A1), Borrel (U.S. Patent Application Publication # 2018/0114190 A1), de Almeida Forjaz de Lacerda (U.S. Patent Application Publication # 2017/0357650 A1). These references are also included in the attached PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you require assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)